      Case 2:19-cv-00273-RMP       ECF No. 76    filed 06/05/20   PageID.1449 Page 1 of 4


1
                                                                               FILED IN THE

2
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON




3                                                                     Jun 05, 2020
                                                                          SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     GERALD RUSSELL,
                                                     NO: 2:19-CV-273-RMP
8                                Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
9           v.                                       SECOND MOTION FOR PARTIAL
                                                     SUMMARY JUDGMENT
10    GC SERVICES LIMITED
      PARTNERSHIP,
11
                                 Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Motion for Partial Summary Judgment

14   on Defendant’s FDCPA Liability, ECF No. 60. The Court has considered the

15   briefing, the record, and is fully informed.

16         On April 21, 2020, the parties filed a stipulated motion to dismiss Plaintiff’s

17   state law claims with prejudice. ECF No. 56. In the joint motion, Defendants also

18   stipulated “to not contest liability in this matter with respect to the allegations that

19   GC Services violated 15 U.S.C. § 1692c(a)(2), 15 U.S.C. § 1692d, and 15 U.S.C. §

20   1692f.” Id. at 2. The listed statutory provisions are provisions of the Fair Debt

21   Collection Practices Act (“FDCPA”).


     ORDER GRANTING PLAINTIFF’S SECOND MOTION FOR PARTIAL
     SUMMARY JUDGMENT ~ 1
      Case 2:19-cv-00273-RMP       ECF No. 76    filed 06/05/20   PageID.1450 Page 2 of 4


1          Upon the joint request of the parties, the Court dismissed Plaintiff’s state law

2    claims with prejudice. ECF No. 57. In the same Order, the Court denied Plaintiff’s

3    then-pending first motion for partial summary judgment on FDCPA liability as

4    moot, due to the parties’ stipulation. Id. Plaintiff then filed the instant Motion for

5    Partial Summary Judgment on Defendant’s FDCPA Liability, requesting that the

6    Court enter judgment in favor of Plaintiff on liability, as the parties’ stipulation

7    resolved all genuine issues of material fact related to Defendant’s FDCPA liability.

8    ECF No. 60 at 3. Although it was not submitted as a motion for reconsideration,

9    Plaintiff’s instant motion essentially asks the Court to reconsider its prior decision,

10   which denied Plaintiff’s first motion for partial summary judgment as moot in light

11   of the parties’ stipulation. Defendant opposes the instant motion as unnecessary,

12   arguing, “the Court has already found [that FDCPA liability] no longer needs to be

13   determined as the stipulation renders it moot.” ECF No. 64 at 3.

14         To the extent that the instant motion asks the Court to reconsider its prior

15   ruling, denying Plaintiff’s first motion for partial summary judgment on FDCPA

16   liability as moot, the Court finds that reconsideration is appropriate here, due to a

17   clear error. See 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.

18   1999). For the reasons explained below, summary judgment on FDCPA liability is

19   appropriate in light of the parties’ stipulation at ECF No. 56.

20         A district court must grant summary judgment “if the movant shows that there

21   is no genuine dispute as to any material fact and the movant is entitled to judgment


     ORDER GRANTING PLAINTIFF’S SECOND MOTION FOR PARTIAL
     SUMMARY JUDGMENT ~ 2
      Case 2:19-cv-00273-RMP      ECF No. 76    filed 06/05/20   PageID.1451 Page 3 of 4


1    as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

2    317, 322–23 (1986). Here, Defendants have agreed not to contest liability under the

3    relevant sections of the FDCPA. Thus, there is no genuine dispute as to any material

4    fact regarding liability, and the only question remaining is whether Plaintiff is

5    entitled to judgment as a matter of law on his claims asserted under 15 U.S.C. §§

6    1692c(a)(2), 1692d, and 1692f.

7          Pursuant to 15 U.S.C. § 1692c(a)(2), a debt collector may not communicate

8    with a consumer to collect a debt “if the debt collector knows the consumer is

9    represented by an attorney with respect to such debt and has knowledge of, or can

10   readily ascertain, such attorney’s name and address . . . .” Plaintiff’s second and

11   third FDCPA claims are made pursuant to 15 U.S.C. § 1692d, which prohibits debt

12   collectors from engaging “in any conduct the natural consequence of which is to

13   harass, oppress, or abuse any person in connection with the collection of a debt,” and

14   15 U.S.C. § 1692f, which broadly prohibits “unfair or unconscionable” debt

15   collection methods.

16         Here, Defendant has stipulated that it sent Plaintiff a debt collection letter and

17   placed three separate debt collection telephone calls after Plaintiff informed

18   Defendant that he was represented by an attorney and that he had filed a lawsuit

19   against the creditor. ECF No. 56 at 2. Defendant further stipulated that it made one

20   debt collection telephone call to Plaintiff after Plaintiff provided Defendant with his

21   attorney’s contact information. Id. Given Defendant’s stipulated actions, Plaintiff is


     ORDER GRANTING PLAINTIFF’S SECOND MOTION FOR PARTIAL
     SUMMARY JUDGMENT ~ 3
      Case 2:19-cv-00273-RMP     ECF No. 76    filed 06/05/20   PageID.1452 Page 4 of 4


1    entitled to judgment as a matter of law on his claims under 15 U.S.C. §§

2    1692c(a)(2), 1692d, and 1692f.

3          Because there is no genuine dispute of material fact as to Defendant’s liability

4    on Plaintiff’s FDCPA claims, and because Plaintiff is entitled to judgment as a

5    matter of law on those claims, summary judgment on Defendant’s FDCPA liability

6    is appropriate here.

7          However, the parties dispute Plaintiff’s damages and agree that this litigation

8    must proceed to determine those damages. The Court notes that Defendant has filed

9    a motion for summary judgment regarding Plaintiff’s damages, ECF No. 61, which

10   the Court will address in a separate Order.

11         Accordingly, IT IS HEREBY ORDERED:

12         1. Plaintiff’s Motion for Summary Judgment, ECF No. 60, is GRANTED.

13         2. Judgment shall be entered in favor of Plaintiff on liability only for

14             Plaintiff’s FDCPA claims under 15 U.S.C. §§ 1692c(a)(2), 1692d, and

15             1692f. The issue of Plaintiff’s damages remains and must be determined

16             through these proceedings.

17         IT IS SO ORDERED. The District Court Clerk is directed to enter this

18   Order, enter judgment consistent with this order, and provide copies to counsel.

19         DATED June 5, 2020.

20                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
21                                               United States District Judge


     ORDER GRANTING PLAINTIFF’S SECOND MOTION FOR PARTIAL
     SUMMARY JUDGMENT ~ 4
